            Case 1:21-cv-04948-VSB Document 11 Filed 07/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
RESURRECT BY NIGHT LLC,                                   :                                         7/23/2021
                                                          :
                                         Plaintiff,       :
                                                          :                     21-CV-4948 (VSB)
                           -against-                      :
                                                          :                           ORDER
PHILIPP PLEIN AMERICAS, INC., et al.                      :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on June 4, 2021, (Doc. 1), and filed an affidavit showing that

service was effected on Defendant PP Retail USA, LLC on June 16, 2021, (Doc. 10).1 The

deadline for Defendants to respond to Plaintiff’s complaint was July 7, 2021. (See id.) To date,

Defendants have not appeared or responded to the complaint. Plaintiff, however, has taken no

action to prosecute this case. Accordingly, if Plaintiff intends to seek a default judgment, it is

directed to do so in accordance with Rule 4(H) of my Individual Rules and Practices in Civil

Cases by no later than August 7, 2021. If Plaintiff fails to do so or otherwise demonstrates that it

does not intend to prosecute this litigation, I may dismiss this case for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       July 23, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge




1
 For present purposes I assume, without deciding, that if this service was proper, it effected service on all
Defendants.
